Citation Nr: 1020021	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-12 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from January 1963 to 
January 1966.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for peripheral neuropathy was denied by a March 2005 rating 
decision.  The Veteran did not appeal.

2.  The evidence submitted since March 2005 is neither 
cumulative nor redundant of evidence that was already 
submitted, relates to an unestablished fact, and raises a 
reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's treating physician has linked the Veteran's 
peripheral neuropathy with herbicide exposure during service.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied the Veteran's 
service connection claim for peripheral neuropathy is final.  
38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).

2.  Evidence received since the March 2005 rating decision is 
new and material, and the Veteran's service connection claim 
for peripheral neuropathy is reopened.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  Criteria for service connection for peripheral neuropathy 
have been met.  U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for 
peripheral neuropathy was most recently denied by a March 
2005 rating decision which is now final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, a 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Veteran's claim was previously denied because peripheral 
neuropathy is not among the diseased for which service 
connection is presumed under applicable regulation, and the 
RO therefore, apparently concluded there was no medically 
competent link between herbicide exposure and the onset of 
peripheral neuropathy.  The Veteran did not appeal.

Since March 2005, the Veteran has submitted additional 
evidence that was not previously of record and which was 
material to the reason his claim was previously denied.  For 
example, at his hearing before the Board in March 2010, the 
Veteran testified that while in service in Vietnam, he 
experienced some tingling and burning in his feet; he 
explained that the sensation eventually crept up the back of 
his legs; but, because he feared going to see doctors, the 
did not seek any medical treatment for his legs following 
service until 1982 at which time he was diagnosed with 
peripheral neuropathy.  

The Veteran's wife testified that when the Veteran first 
returned from his service in Vietnam, he told her that he had 
problems with tingling and numbness in his feet, but despite 
her urging, he did not go to the doctor for more than a 
decade, until his employer eventually forced him to go.

The Veteran also submitted a number of letters in which 
friends and family members recalled their memories of the 
Veteran shortly after he returned from serving in Vietnam.  
The Veteran's sister-in-law reported that the Veteran had 
lived with her and her parents when he returned from Vietnam 
and she specifically recalled him having problems with 
numbness and tingling in his feet and toes.  The Veteran's 
cousin also remembered the Veteran complaining about trouble 
with his feet and legs when he returned from Vietnam.

The Veteran also submitted a July 2007 letter from his 
private doctor, Richard Nordgren, M.D., who wrote that he 
concluded that the Veteran's neuropathy was most likely 
related to the Veteran's herbicide exposure while serving in 
Vietnam.

While Dr. Nordgren had previously offered a similar opinion, 
his letter in July 2007 provided additional rationale and 
support for his conclusion, and it is therefore considered to 
constitute new evidence.

The evidence described above is new in that it had not 
previously been submitted and it is material in that it 
addresses the reason that the Veteran's claim was denied, 
namely by providing a link between the Veteran's current 
disability and his time in service.

As such, the Board concludes that this evidence provides a 
reasonable possibility of substantiating the Veteran's claim, 
and the Veteran's claim is therefore reopened.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.
 
The Veteran contends that he has peripheral neuropathy as the 
result of herbicide exposure while serving in the Republic of 
Vietnam.

Service connection may be granted on a presumptive basis for 
certain diseases associated with exposure to certain 
herbicide agents, even though there is no record of such 
disease during service, if they manifest to a compensable 
degree anytime after service, in a veteran who had active 
military, naval, or air service for at least 90 days, during 
the period beginning on January 9, 1962 and ending on May 7, 
1975, in the Republic of Vietnam, including the waters 
offshore, and other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be 
rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The exclusive list of diseases which are covered by this 
presumption are: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(meaning transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset); porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  However, 
the Board notes that the mere exposure to Agent Orange alone 
does not create a permanent disability for which compensation 
may be granted. 

In this case it is presumed that the Veteran was exposed to 
herbicides, such as Agent Orange, while serving in Vietnam, 
as service personnel records confirm his service in country 
from May 1965 to January 1966.  In addition, a soldier who 
served with the Veteran in Vietnam wrote a letter in March 
2010 in which he described one occasion when they were 
working on a road when a tanker truck sprayed the surrounding 
area in which they were working with a chemical defoliant.  
As such, beyond the presumption of exposure, there is 
affirmative evidence showing this Veteran came in direct 
contact with herbicides while in Vietnam.  

The Veteran was found to be in good health at separation; 
however, he testified at a hearing before the Board in March 
2010 that he did not report the tingling in his feet at this 
physical, because he did not want his processing out of 
Vietnam to be delayed.  As such, the first post-service 
medical records appear in 1982 at which time the Veteran was 
diagnosed with peripheral neuropathy.  

The Veteran has since testified that he developed numbness 
and tingling in service which had persisted since his time in 
service.  The Veteran's wife supported his testimony, 
indicating that she encouraged him to see a doctor when he 
returned from service because of the problems he was having 
with his legs, but he was too stubborn to listen.  The 
Veteran explained that he did not initially seek any medical 
treatment due to the fact that he feared doctors and he 
needed to support his family; as a result, the first post-
service treatment he received for his legs did not occur 
until 1982 after his supervisor noticed him having problems 
with his legs and ordered him to seek medical treatment.

In addition to the testimony by the Veteran and his wife, the 
Veteran's sister-in-law, who lived with the Veteran for a 
while when he returned from Vietnam, also wrote a letter in 
which she remembered the Veteran complaining about having 
numbness and tingling in his legs upon his return from 
Vietnam.  The Veteran's cousin wrote a letter also expressing 
her recollection that the Veteran complained about numbness 
and tingling shortly after his return.

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally do not constitute 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for 
example, a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).
 
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Veteran and his family are considered 
competent to describe symptoms that they observed and that he 
felt, such as the Veteran struggling with numbness and 
tingling in his legs upon his return from Vietnam.  This 
testimony is also considered to be credible, as the reports 
have been consistent throughout the Veteran's claims file and 
there is no reason to question the credibility of any of the 
statements.

As described above, the regulations create a presumption of 
service connection for acute or subacute peripheral 
neuropathy (meaning transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset), 
which does not describe the Veteran's condition.  Rather, the 
Veteran has consistently reported that the symptoms of 
tingling and numbness began in service and have persisted 
since that time.  As such, the medical evidence does not show 
that the Veteran is entitled to the presumption of service 
connection, as his peripheral neuropathy has not been shown 
to be either acute or transient.  However, the service 
connection discussion does not end here.  

The United States Court of Appeals for the Federal Circuit 
has determined that a Veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  This means that even if a Veteran is not entitled to 
service connection on a presumptive basis, he may still 
endeavor to relate his current disability to his time in 
service.

In this case the lay evidence shows that the Veteran was 
complaining of leg symptoms such as tingling and numbness 
upon his return from service.  He testified that he did not 
seek treatment in service for several reasons, including a 
desire to have his discharge processed expediently, and 
because his superior had told him that people got court 
martialed for having foot problems.  Nevertheless, the lay 
evidence demonstrates that the Veteran's problems with his 
legs continued, following service and worsened as time went 
by.  Eventually, in 1982, the Veteran's employer ordered him 
to seek medical attention.  

At this point, the Veteran began seeking private medical 
treatment from Dr. Nordgren, who is in the Neurology section 
of the Dartmouth-Hitchcock Medical Center.  It is true that 
in his earliest letter to VA in 1991, Dr. Nordgren indicated 
that he was unable to give an opinion as to whether the 
Veteran's symptoms were caused by Agent Orange exposure, but 
he allowed that it was certainly a possibility that the 
Veteran could have a delayed nervous system response to such 
a toxic agent.  He added that he had not been able to 
determine any other cause for the Veteran's neurologic 
disorder. 

It is also worth noting that in a June 1991 treatment record, 
Dr. Nordgren noted that an etiology for the Veteran 
combination of myelopathy and neuropathy was still unknown.  
He noted that the Veteran had inquired whether his condition 
could have been caused by Agent Orange exposure to which he 
replied that he was not aware of any association at that 
time, but he promised the Veteran that would research the 
subject.

Dr. Nordgren treated the Veteran for a number of years.  In 
May 1998, he opined that the Veteran's peripheral neuropathy 
was caused by herbicide exposure in service, reasoning that 
all other possible causes of his peripheral neuropathy had 
been eliminated.  In July 1999, Dr. Nordgren again discussed 
the possibility of Agent Orange exposure causing the 
Veteran's peripheral neuropathy.  The Veteran expressed some 
misunderstanding of the VA disability  process, reporting to 
Dr. Nordgren that he had to have filed a claim for VA 
benefits within a year of separation; but the Veteran and his 
wife nevertheless both informed Dr. Nordgren that the 
Veteran's symptoms had started while he was in service.  Dr. 
Nordgren wrote that he was firmly convinced that the 
Veteran's peripheral neuropathy was related to the Agent 
Orange exposure, as he noted that the Veteran worked in 
Vietnam clearing airfields and roads and was sprayed with 
chemical agents on a number of occasions.  In July 2000, Dr. 
Nordgren opined that he felt the Veteran's peripheral 
neuropathy was most likely secondary to Agent Orange 
exposure. 

In April 2001, the Veteran underwent an Agent Orange protocol 
examination at which he reported noticing paresthesias in his 
toes while in Vietnam that progressed gradually over the 
years.  The doctor diagnosed the Veteran with peripheral 
neuropathy and stated that this was a definite case of an 
Agent Orange presumptively-associated condition.  The doctor 
indicated that he strongly urged that service connection be 
granted, indicating that while the Veteran did not seek 
treatment for approximately a decade after separation, it was 
clear that his symptoms began in service.

In July 2007, Dr. Nordgren wrote another letter in which he 
indicated that the Veteran had been diagnosed with peripheral 
neuropathy based on electrical studies.  It was noted that he 
had a progression of symptoms through approximately 2000, but 
had stabilized somewhat since then.  Dr. Nordgren noted that 
the Veteran had been exposed to Agent Orange while serving in 
Vietnam, and he opined that it was much more likely than not 
that the Veteran's peripheral neuropathy was the result of 
this exposure.  Dr. Nordgren added that this conclusion was 
shared by the other neurologists with whom he worked and 
consulted on the matter.  It was noted that the Veteran did 
not smoke or use alcohol.

Thus, in each of the medical opinions that have been 
submitted, whether from VA or private sources, it was 
concluded that the Veteran's peripheral neuropathy is the 
product of herbicide exposure while in service.

While the Veteran's condition may not meet the criteria for 
presumptive service connection, the fact remains that current 
law allows for a Veteran to establish direct service 
connection even when the criteria for a presumptive condition 
have not been met, by submitting credible medical evidence 
linking a disability to herbicide exposure.  

In this case, the Veteran's private neurologist has treated 
the Veteran for a number of years, and he has consistently 
concluded that the Veteran's peripheral neuropathy was the 
result of herbicide exposure while in service.  Additionally, 
neither the evidence upon which Dr. Nordgren's opinion was 
based, nor the opinion itself has been challenged by any 
outside evidence. 

Thus, the Board concludes that Dr. Nordgren's medical opinion 
is credible evidence that relates the Veteran's current 
disability to his time in service, and the credible testimony 
that has been offered also supports the conclusion that the 
Veteran began having symptoms of peripheral neuropathy while 
in service.  

Given these findings, the criteria for service connection for 
peripheral neuropathy have been met and the Veteran's claim 
is therefore granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for peripheral neuropathy is granted.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


